Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2022 has been entered.
 
Claims 1 and 2 are pending and have been amended.

Claim 2 stands rejected under 35 U.S.C. 103 as obvious over Worth (US 6,790,042) in view of Kobayashi (US 2004/0062899), Brumbelow (US 2003/0211280), Muller (US 2013/0177733) and Hoyt (US 2002/0012794) for the reasons set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as obvious over Kobayashi (US 2004/0062899) in view of Magee (US 2002/0012764) and Hoyt (US 2002/0012794) and Rockwell Jr. (US 6,296,919)..
Kobayashi teaches tufting nylon (polyamide) yarns into a nonwoven primary backing (paragraph 0021-0023, claim 3) to form a face composite, printing the face composite (paragraph 0023), providing a layer of unvulcanized rubber (paragraph 0024), adhering the face composite to the layer of unvulcanized rubber and using a vulcanizing process (paragraph 0029-0032) to form a washable carpet tile (paragraph 0015,0016,0039) having a vulcanized rubber backing (paragraph 0029-0032). Kobayashi teaches pre-shrinking the carpet by heat exposure (paragraph 0026) and heating to 180-220 degrees C during vulcanizing, which meets the claimed limitation of heating and would cause the tufted pile nonwoven substrate to preshrink, and cutting the carpet into tiles (paragraph 0031, claims 11-13). Kobayashi teaches the tiles are cut into squares or rectangles and exemplifies 18”x18” or 18”x36” (paragraph 0031, 0035, 0034). Kobayashi teaches the tiles can be in a modular arrangement where each tile is abutted next to one another with no space between adjacent tiles (paragraph 0016). All the embodiments of the claimed invention are preferred in Kobayashi. 
Kobayashi does not specify digital printing or heat shrinking polyamide or heating at 290°F.
Magee teach that carpets are known to be patterned by inkjet printing, which is a digital printing device, or screen printing to produce various colors styles and motifs (paragraph 0071, abstract). Magee teaches the yarns of the pile can be nylons (paragraphs 0070,0053-0054). Magee teaches the carpet can be in the form of tiles (paragraph 0078).
Hoyt teaches it is conventional in the art to heat set polyamide yarns used in carpet piles so that the yarns are provided with dimensional stability and that the yarns are useful as face fibers in carpeting (paragraphs 0003-0004). Hoyt teaches that polyamide carpets shrink during heat setting (paragraph 0004).
Rockwell Jr. teaches it is convention to heat/cure rubber backed carpet pile yarns at 290°F followed by a second post-curing at 290°F to produce a carpet with increased cushioning, non-slip properties (example , column 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the process for making the claimed tile as Kobayashi prefers tufting yarn into a nonwoven substrate, printing the face, heating to 180-220 degrees C during application of unvulcanized rubbers to the back of the tufted pile in a pre-shrinking and vulcanizing process which provides the tufted pile with a vulcanized rubber backing. Kobayashi teaches cutting the tiles to appropriate sizes and displaying them in modular configurations where the tiles abut one another. 
It would have been further obvious to modify the printing methods of Kobayashi by using digital printing such as inkjet printing as Magee teaches this method is functionally equivalent to screen printing for producing patterns of various colors, styles and motifs on similar carpet tiles of nylon carpets. Kobayashi invites the inclusion of patterning nylon carpet tiles by printing such as but not limited to screen printing. Substitution of inkjet printing for screen printing to arrive at the predictable result efficient and effective  patterning of carpet is obvious. Substitution of art recognized equivalent printing methods is obvious absent a showing of criticality for on method over the other. 
It would have been obvious to preshrink the carpet tiles of Kobayashi as Hoyt teaches carpets made with polyamide pile are conventionally heat set which shrinks the polyamide and provides dimensional stability to the carpets. Preshrinking would be obvious and advantageous to carpet tiles which are intended to be washed as they would require dimensional stability so they stay the same size in the cleaning process and when they are reinstalled after cleaning. 
It would have been obvious to perform a second heating step at 290°F in the methods of Kobayashi as Rockwell Jr teaches a post cure at this temperature after rubber backing and heat application provides carpeting with increased cushioning, non-slip properties. Treating the same polyamide fibers at the same 290°F temperature would impart the same preshrinking benefits to the fiber. 

Claim 2 is rejected under 35 U.S.C. 103 as obvious over Worth (US 6,790,042) in view of Kobayashi (US 2004/0062899), Brumbelow (US 2003/0211280), Muller (US 2013/0177733) and Hoyt (US 2002/0012794). 
Worth teaches it is known to provide small scale tiles for prospective purchasers to physically manipulate in a display prior to actual installation in their homes (abstract). In figure 1, the tiles are bordered and inserted with the center tile being inserted in the middle and bordered around by other carpet tiles. Worth teaches the display system has a support surface and discrete manually manipulatable carpet tiles which have surface designs, patterns to provide a proposed arrangement of floor covering tiles across an underlying floor surface (column 2, lines 65). 30 is the support that border the tiles and 40 are the different tiles which fit inside the support which forms the border (see figure 3). Furthermore the support will hold multiple tiles and in figure 1, the middle carpet tile is surrounded by 8 other carpet tiles making the border, so the middle tile is bordered by the other tiles.
Worth does not teach the composition of the carpet system and tiles or the wash durability and preshrinking. 
Kobayashi teaches tufting yarns into a nonwoven primary backing (paragraph 0022-0023, claim 3) to form a face composite, printing the face composite (paragraph 0023), providing a layer of unvulcanized acrylonitrile rubber (paragraph 0024,0028), adhering the face composite to the layer of unvulcanized rubber and using a vulcanizing process (paragraph 0029-0032) to form a washable carpet tile (paragraph 0015,0016,0039) having a vulcanized rubber backing (paragraph 0029-0032). Kobayashi teaches pre-shrinking the carpet by heat exposure (paragraph 0026) and heating to 180-220 degrees C during vulcanizing, which meets the claimed limitation of heating and would cause the tufted pile nonwoven substrate to preshrink, and cutting the carpet into tiles (paragraph 0031, claims 11-13). Kobayashi teaches the tiles are cut into squares or rectangles and exemplifies 18”x18” or 18”x36” (paragraph 0031, 0035, 0034). Kobayashi teaches the tiles can be in a modular arrangement where each tile is abutted next to one another with no space between adjacent tiles (paragraph 0016). All the embodiments of the claimed invention are preferred in Kobayashi. 
Brumbelow teaches that polyurethane foams are advantageously used as cushioning materials on carpet backings for carpet tiles if an integral pad is desired (paragraph 0165).
Muller teaches that tufted pile carpet tiles with backings desirable should be wash durable and maintain their integrity upon being washed in a washing machine (paragraph 0074).
Hoyt teaches it is conventional in the art to heat set polyamide yarns used in carpet piles so that the yarns are provided with dimensional stability and that the yarns are useful as face fibers in carpeting (paragraphs 0003-0004). Hoyt teaches that polyamide carpets shrink during heat setting (paragraph 0003).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the advertising methods of Worth by using the carpet construction of Kobayashi because Kobayashi teaches carpet tiles are conventionally made of pile yarns tufted into a primary backing of nonwoven material and containing a vulcanized nitrile rubber backing and are typically in a square configuration of overlapping dimensions such as 18”x18”. It would have been further obvious to add a polyurethane foam as an additional backing layer to the floorcovering article as Brumbelow teaches it provides extra cushioning. The polyurethane foam layer is an optional component only applied if extra cushioning is desired as taught by Brumbelow, so preparing washable carpet tiles free of polyurethane foam is also an effective carpeting embodiment.  Making carpet systems of one type of floorcovering article with polyurethane foam layer and a washable tile free from a polyurethane foam is obvious as both types of carpeting are known in the art as effective floorcoverings and different patterned or types of tiles may be mixed and matched to prepare a custom floor display. Applicant has not provided evidence to the criticality of this combination of floor covering and washable tile carpet system, therefore selecting from known configurations of tiles is obvious
Regarding the limitation of “free from gaps and voids between the washable carpet tile and the surrounding border after exposure to at least one wash cycle”, it would have been obvious that the tiles had dimensions that remain unchanged after at least one wash cycle and reusable after one commercial or residential wash cycle as Muller teaches tiles should be wash durable and maintain their integrity upon being washed in a washing machine. Since the tiles are pre-shrunk and have dimensional stability to washing, it would be obvious that they maintain their size in at least one wash cycle, so they can be reinstalled on the floor display after cleaning. The entire purpose is to make tiles that are able to be washed without changes to their size or appearance to they can be reinstalled in the flooring after cleaning to produce the original aesthetic. Gaps and voids would be undesirable as the carpeting would not fit together as originally installed. It would have been obvious from the teachings of Worth to provide potential consumers a floor display with possible tile samples for purchase and allow for them to insert and arrange the samples on the support surface in a desired pattern and walk by the arranged sample on the floor to simulate what the arrangement would look like in their homes. Using commercially available tiles of the claimed constructions of Kobayashi and adding cushioning polyurethane foam backing of Brumbelow in the displays would be obvious. It would be further obvious to ensure the tiles be wash durable in case of soiling or dirt in the home of the purchaser for ease of cleaning and reinstalling after cleaning. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the carpet tiles of Worth and Kobayashi by using a preshrunk tile as Hoyt teaches this is conventional for carpets using nylon and polyamide materials to provide preshrinking and dimensional stability. Preshrinking would be obvious and advantageous to carpet tiles which are intended to be washed as they would require dimensional stability so they stay the same size in the cleaning process and when they are reinstalled after cleaning. 

Response to Arguments
Applicant's arguments filed regarding the rejection of claim 2 have been fully considered but they are not persuasive. Regarding the limitation of “free from gaps and voids between the washable carpet tile and the surrounding border after exposure to at least one wash cycle”, it would have been obvious that the tiles had dimensions that remain unchanged after at least one wash cycle and reusable after one commercial or residential wash cycle as Muller teaches tiles should be wash durable and maintain their integrity upon being washed in a washing machine. Hoyt teaches this is conventional for carpets using nylon and polyamide materials to provide preshrinking and dimensional stability. Preshrinking would be obvious and advantageous to carpet tiles which are intended to be washed as they would require dimensional stability so they stay the same size in the cleaning process and when they are reinstalled after cleaning. Since the tiles are pre-shrunk and have dimensional stability to washing, it would be obvious that they maintain their size in at least one wash cycle, so they can be reinstalled on the floor display after cleaning. The entire purpose is to make tiles that are able to be washed without changes to their size or appearance to they can be reinstalled in the flooring after cleaning to produce the original aesthetic. Gaps and voids would be undesirable as the carpeting would not fit together as originally installed. Accordingly the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761